DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 3-5 and 30 recite the limitation "the pectin" in lines 1.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of pectin, only pectin-containing fibrous plant matter. Therefore, it is not clear if applicant is referring to the pectin-containing fibrous plant matter or another source of pectin. 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0091618 A1; April 21, 2011) in view of Beck et al. (US 2004/0235787 A1; Nov. 25, 2004).
Regarding claim 1, Wang discloses a plant derived composition comprising a carotenoid pigment (e.g. coloring agent) and a pectin containing carrot pomace (e.g. texturizing agent), both of which have been recovered from the same starting plant material (e.g. carrots) (See Figure 1; [0015]-[0018]). 
Wang further discloses that the carrot pomace contains about 52% dietary fiber ([0015]) and therefore Wang teaches a pectin containing fibrous plant matter (e.g. carrot pomace). 

Further, as Wang discloses the same ingredients as claimed, a carotenoid and a pectin containing fibrous plant matter, the composition of Wang is considered to be a plant-derived texturizing and coloring agent. 
The examiner notes that Wang does not specifically state that the carotenoid imparts color or the fibrous matter imparts texture, however, such limitations are considered functional language as it recites what the component does rather than what it is. The claims must be distinguished from the prior art in terms of what the composition is rather than the function. Therefore, as Wang discloses the same ingredients, the composition of Wang is considered to meet the claimed limitations of imparting texture and color. 
While Wang discloses the composition as described above, Wang fails to specifically teach that the texturizing and coloring agent is substantially free of calcium ions as Wang teaches an antioxidant that is calcium ascorbate ([0008] and [0018]).
Beck discloses a carotenoid and pectin composition for use as a colorant and additive for food, wherein the composition also comprises an antioxidant for preventing degradation, wherein the antioxidant can be ascorbic acid and salts thereof ([0004]-[0009]).
As both Wang and Beck disclose compositions containing pectin, carotenoids, and an antioxidant that are added to food, wherein Beck discloses that ascorbic acid 
Regarding claim 2, Wang discloses the composition as described above, wherein the composition is dehydrated. Wang discloses different plant materials having different amounts of carotenoids in them and further states that the carotenoid concentration in the food is at least 20 ppm, which is at least 0.002 wt% ([0008]). Wang further teaches that dehydrated carrots have 689.2 ppm beta carotene ([0044]), which is 0.06892% by dry weight, thus falling within the claimed range of at least 0.01% by dry weight. 
Wang discloses that the amount of carotenoids can vary depending on the processing of the plant material as well as the type of plant material and therefore it would have been obvious to one of ordinary skill in the art to vary the carotenoid content by varying the type of plant material and the type of processing done to the plant material. 
Regarding claims 3-5, Wang discloses the pectin-containing fibrous plant matter as described above, but fails to teach that the plant matter comprises pectin having a degree of esterification, a degree of amidation, or a degree of acetylation as claimed. 

Therefore, Wang meets the claimed limitation as the claim ranges include 0 and therefore the pectin does not have to have a degree of esterification, a degree of amidation, or a degree of acetylation as claimed.
Regarding claim 6, Wang in view of Beck disclose that the antioxidant is ascorbic acid and salts thereof ([0009]).
Regarding claim 7, Wang discloses that the carotenoid can be beta carotene ([0018]).
Regarding claim 8, Wang teaches that the plant material is carrots (See Figure 1; [0015]), which falls within the family of dicots.
Regarding claim 9, Wang further teaches that the plant-derived texturizing and coloring agent have a moisture content of less than about 15% by weight ([0020]), thus falling within the claimed range of less than 30% by weight. 
Regarding claim 29, Wang teaches that the composition comprises carrot pomace and calcium ascorbate (Figure 1, [0009]). Wang discloses that the calcium ascorbate is present in an amount of at least 0.1% by weight ([0008]). Therefore, the remaining percent by weight would make up the pectin-containing fibrous plant matter.
It would have been obvious to vary the amount of antioxidant in the composition of Wang to result in the composition comprising at least about 80% by weight of the pectin-containing fibrous plant matter. Wang discloses that the majority of the composition is the pectin-containing fibrous plant matter and therefore it would have 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 3-5 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0091618 A1; April 21, 2011) and Beck et al. (US 2004/0235787 A1; Nov. 25, 2004) as applied to claim 1 above, and further in view of Sundeen (“Pectin: The Miracle Molecule”, University of Pennsylvania, 2009, pages 1-35; Retrieved from Internet URL: https://www.sas.upenn.edu/~ksundeen/sundeen%20thesis.pdf).
Regarding claims 3-5 and 30, as stated above, Wang discloses the composition comprising pectin, but fails to specifically teach the pectin having the claimed degree of esterification, degree of amidation, and the degree of acetylation. 
Sundeen discloses a pectin compound that can be from carrots (page 14). Sundeen goes on to show that the pectin can be processed to have a desired degree of esterification, degree of amidation, and the degree of acetylation depending on the desired pectin gelling bond abilities(pages 6-10, 18, and 27). Sundeen even teaches that it is known in the art for pectin to have a degree of esterification of about 75% (page 4), thus falling within the claimed range of 0 to 80%. 
It would have been obvious to one of ordinary skill in the art to process the carrot pectin plant matter in Wang to achieve a desired degree of esterification, degree of amidation, and the degree of acetylation based upon what is taught by Sundeen. Doing so would provide Wang with a pectin plant matter that has suitable gelling and/or bonding capabilities.

Therefore, absent a showing that the degree of esterification, degree of amidation, and the degree of acetylation. as claimed results in new or unexpected results, the claimed degrees are merely an obvious variants over the prior art. 


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on page 7 that the proposed modification of Wang with Beck would render Wang unsatisfactory for its intended purpose. Applicant states that Wang uses calcium ascorbate so that a gel can be formed and therefore substituting sodium ascorbate for calcium ascorbate would defeat Wang’s intended purpose. 
This is not found persuasive as the intended purpose of Wang is not so that a gel can be formed. Wang discloses that “it is believed that the calcium ions form a gel with the pectin” and goes on to say that calcium ascorbate is used to prevent degradation, not that it is necessary for a gel to be formed to prevent degradation ([0018]). As stated above, Beck discloses a known antioxidant that is ascorbic acid or salts thereof that is used to prevent degradation in foods. Therefore, it is obvious to substitute one known ascorbic acid salt for another for the same purpose of preventing degradation. 

However, a new rejection has been made in view of Sundeen, which teaches that carrots comprise pectin and further that pectin can be modified to a desired degree of esterification, amidation and acetylation. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/STEPHANIE A COX/Examiner, Art Unit 1791